     Case 2:15-cv-02492-MCE-EFB Document 74 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAMIN SARIASLAN,                                  No. 2:15-cv-2492-MCE-EFB P
11                       Plaintiff,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    RONALD RACKLEY, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. On April 20, 2020, defendants Polasik and Rackley filed a motion for summary

18   judgment and informed plaintiff of the requirements for opposing a motion for summary

19   judgment. See Fed. R. Civ. P. 56; Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998). ECF

20   No. 69. Despite an extension of time granted to plaintiff (ECF No. 72), the time for responding to

21   the motion passed, and plaintiff failed to file an opposition or otherwise respond.

22          On July 6, 2020, the court warned plaintiff that failure to respond to the motion could

23   result in a recommendation that this action be dismissed. ECF No. 73. The court also provided

24   plaintiff a 21-day extension of time to respond. Id.

25          The time for acting has once again passed and plaintiff has not filed an opposition, a

26   statement of no opposition, or otherwise responded to the court’s order. Plaintiff has disobeyed

27   this court’s orders and failed to prosecute this action. The appropriate action is dismissal without

28   prejudice.
                                                       1
     Case 2:15-cv-02492-MCE-EFB Document 74 Filed 08/03/20 Page 2 of 2

 1          Accordingly, it is RECOMMENDED that this action be dismissed without prejudice. See
 2   Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   DATED: August 3, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
